Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 8/24/21, has been entered. Claims 1 and 3-30 remain pending.




Claim Rejections - 35 USC § 112
Claims 1 and 3-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 14, 23 and 27 limitations, directed to “sounding reference signal (SRS) comprising a RTTR payload” are not supported by the disclosure, as filed, and are indicated as NEW MATTER.
Other claims are rejected, as the dependent claims.
Applicant failed to provide any support of these limitations, ignoring the substance of Interview on 07/21/21, where Examiner directly indicated lack of support of these limitations. 
See Applicant-Initiated Interview Summary, dated 7/26/21.
Claims 7, 9, 20 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, 20 and 29 limitations, directed to “the RTTR signal and the RTTR payload” are configured or scheduled on different resources, are unclear, because the RTTR signal comprises the RTTR payload, as described on [0011], and different operations on the signal and the payload are not understood.
In addition, regarding claim 29, it is not understood how a single element, a signal or a payload could be configured on different resources.


Claim Rejections - 35 USC § 103
Claims 1-4, 10, 12, 14-17, 19, 23-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Markhovsky (US 10,863,313) further in view of Lee (US 10,039,069) and Park (US 2020/0252241).
Regarding claims 1, 14, 23 and 27, Markhovsky substantially teaches a network node and a UE (Base stations and a UE, shown on Fig. 8, 10, 11 and 17, described on 46:26-58), comprising:
a transceiver, a memory, and a processor communicatively coupled with the transceiver and the memory (the base stations comprised transmitters and receivers, as described on 46:40-45, and processor, as described on 10:24-51, with the inherently connected memory, because it is essential for the processor operation),

transmit a round trip time (RTT) measurement (RTTM) signal on RTTM resources to a user equipment (UE), the RTTM signal comprising a channel state information reference signal (CSI-RS), a synchronization signal block (SSB) or a positioning reference signal (PRS) transmitted at a RTTM transmit time (the base station transmits the downlink reference signals comprising RTT measurements, as described on 46:26-66, wherein the reference signals with the transmitted time stamps serve as the positioning signals for the UE, as described on 49:49-50:3);
receive a RTT response (RTTR) signal on RTTR resources from the UE, the RTTR signal having at least one of a spatial relation, a pathloss relation, or quasi-colocation relation to the RTTM signal, the RTTR signal being received at a RTTR arrival time (the base station receives the response reference signals from the UE comprising the RTT measurement/payload, described as time-of –flight values, including the pathloss/amplitude values, as described on 49:49-5:3); and
determining a RTT between the UE and the network node based on the RTT measurements including the transmit and the arrival time (the base station receives the response reference signals from the UE, comprising the RTT measurement with time stamps, which identify the transmit time, and use the base station synchronized clocks to identify the receive time for calculation time-of –flight values, as described on 49:49-5:3)
Markhovsky does not teach measuring the UE processing time indicating a duration between the UE receiving the RTTM waveform and the UE transmitting the RTTR waveform and using it for the calculation of the RTT between the UE and the network node and SRS comprising a RTTR payload.

Park teaches using SRS for measurements in the LTE systems, as described on [0112]-[0115], including SRS resource indication (SRI) information field, as described on [0170], which can be used for timestamps delivery, as described on [0203] and [0204]. 
A combination of Markhovsky teaching with Lee and Park teachings as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system precision of the TDD measurement by eliminating the UE internal processing delay of the reference and simplify the method/system by using the SRS structure of Park for delivery the time measurement information.
In addition, regarding claim 14, Markhovsky teaches the user equipment (UE) comprising a receiver, a transmitter and a processor with an inherent memory, which is essential for the processor operation, as described on 61:46-67, which performs the UE steps corresponding to the base station operation, as described above.
In addition, regarding claims 23 and 27, Markhovsky teaches using the positioning mode, named the uplink method, where the reference signals are transmitted from the UE to the base station, the method with the particular advantages, as described on 2:63-3:21, and Lee teaches measuring the RTT between the base station 120 and the UE 130, which are shown on Fig. 1, comprising the measurement of the base station time for processing of the received message 
In addition, regarding claim 27, Markhovsky teaches the user equipment (UE) comprising a receiver, a transmitter and a processor with the inherent memory, which is essential for the processor operation, as described on 61:46-67, which performs the UE steps, as described above.
Regarding claim 2, Markhovsky teaches using Doppler shift and/or spatial relations for correlating the RTT measurement signal and the response, as described on 80:4-42.
Regarding claims 3 and 15, Markhovsky teaches performing beam sweeping operation and selecting the best beams for communication between the UE and the base station, as described on 94:61-95:30, wherein the downlink pilot/reference signals are combined with the RTT measurements, as described on 46:26-66.
Regarding claims 4, 17 and 25, Markhovsky teaches the base station operating as the serving cell, collecting the resource elements (RE), as described on 78:60-79:44, wherein the RE is a payload used to support the UE to detect the reference signals with the RTT, as described on 78:6-59, the RE comprises the communication resources/bandwidth, as described on 78:66-67, and the base station signals to the UE the RE information, as described on 79:7-14.
Regarding claim 10, Markhovsky teaches using SRS sequences for the UE uplink communication to the base station of the corresponding configuration information, as described on 64:45-65:14. 
Regarding claim 12, 16, 24 and 28, Markhovsky teaches using a network entity, the TMO server, which is connected with the corresponding bases stations, as shown on Fig. 17, the sever 
Regarding claim 19, Markhovsky teaches monitoring of the moving UE, using Doppler shift and measuring the changing DL RTT signals and the corresponding responses, as described on 80:4-42.

Claims 13, 22, 26 and 30, are rejected under 35 U.S.C. 103 as being unpatentable over Markhovsky in view of Lee and Park as applied to claims 1, 14, 23 and 27 above, and further in view of 3GPP Standard TS 38.321 (3GPP Standard TS 38.321 V15.3.0, September 2018).
Markhovsky in view of Lee and Park substantially teaches the RTT measurements between the node/base station and the UE (see the rejections above for details).
Markhovsky in view of Lee and Park does not teach the particulars of the node/base station and the UE interactions comprising MAC-CE, RRC and DCI elements.
3GPP Standard TS 38.321 teaches MAC protocol specifications, comprising the data transfer services, HARQ feedback and providing scheduling requests for the UE, indicating that RRC is the control of the MAC configuration, as described on 4.2.1 and 4.5.4.1, using MAC-CE, as described on 6.1.1-6.1.3, and utilizing the DCI, as described on 6.1.3.13 and 6.1.3.14.
A combination of Markhovsky in view of Lee and Park teachings and 3GPP Standard TS 38.321 teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system by making it compatible with a widely used 3GPP standard.

Response to Arguments
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive.
Applicant failed to provide support for the claims 1, 14, 23 and 27 limitations, directed to “sounding reference signal (SRS) comprising a RTTR payload”, ignoring the discussion during the Interview on 07/21/21.
In addition, contrary to the claims limitations, the disclosure states: “SRS may be used as the RTTR waveform” on [0012], not a payload, as the RTTR signal comprises two portions, a waveform and a payload, as described on [0011].
On pages 11-13 of the Response, Applicant argues that independent claims 1, 14, 23 and 27 are allowable, because Lee reference does not teach transmitting the processing time of the UE1 to the Base station.
Examiner respectfully disagrees.
Lee clearly teaches considering the processing time of the UE in the calculations of the round trip time between the base station and the UE, by deducting the processing time from the time period between the sending and the receiving of the RTT message, as shown on Fig. 8 and described on 9:26-41. The fact that the base station possesses and uses of the UE processing time, indicates that the UE processing time was inherently transmitted from the UE to the base station. 
The transmission step of the UE processing time is inherent for the method, as it is essential for the delivery of this information to the base station to perform calculations of the round trip return time, as described on 9:26-41.

In addition, Lee, as well as Markhovsky, teaches using SRS signals for the RTT measurements, as shown on Fig. 11 and described on 8:13-15 and 11:37-47.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


DMITRY LEVITAN
Primary Examiner
Art Unit 2461

/DMITRY LEVITAN/Primary Examiner, Art Unit 2461